NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Zelley on 9/9/2021.
The application has been amended as follows: 
Claim 12, line 2, replace “the” with --an--. 
Claim 14, line 1, replace “12” with --13--. 

Allowable Subject Matter
Claims 1-14 are allowed.
The closest prior art references are the following: (1) Baumgartl et al. (US 2009/0005466); (2) EP-A 0451535. Because EP-A-0451535 is in German, the machine-translated English equivalent is cited below; (3) von Bonin et al. (US 4,992,481); and (4) 
Baumgartl et al. teach foams including open-cell (¶1) melamine-formaldehyde foams (¶7) having a ratio of melamine to formaldehyde in a range of from 1:1.2 to 1:4 (¶8). Impregnation of the foam comprising a foam matrix having essentially open cells with a polyvinylidene halide (co)polymer which optionally contains further substituents provides reduction in water vapor absorption of the foam (¶10). In a preferred embodiment, the foam is additionally impregnated with a flame retardant (¶17). 
Baumgartl et al. fail to disclose that the melamine formaldehyde is impregnated with at least one particulate phyllosilicate surface-modified with aminosilane and at least anionically- and/or nonionically-stabilized polyurethane dispersion.  
EP-A 0451535 teach a melamine resin foam which is impregnated with a binder comprising an additive. The foam is preferably open-cell foam (¶5). EP-A 0451535 fails to disclose the melamine formaldehyde is impregnated with at least one particulate phyllosilicate surface-modified with aminosilane and at least anionically- and/or nonionically-stabilized polyurethane dispersion. 
von Bonin et al. teach foam mouldings and which are impregnated with a liquid flameproofing impregnation (abstract). Examples of foam include melamine resin foam (column 8, lines 45-46). von Bonin et al. teaches that the foams, after impregnation with the impregnation mixture and drying of the foams have a specific gravity which is at least twice, preferably more than 3 times, as great as the specific gravity of the unimpregnated foam. See column 8, lines 5-9. von Bonin et al. teaches that the impregnations preferably comprise binders and a flameproofing agent, with an expressly named example of flameproofing agent being aluminosilicates or mica (which is a phyllosilicate). See column 6, lines 57-60 and column 7, line 1. An example of binder is polyurethanes (column 6, line 18). The binders used are plastic dispersions or solutions which achieved good water resistance after drying. See column 6, lines 45-47. 
von Bonin et al. fails to disclose that the flameproofing agent such as aluminosilicate or mica, or any of the additives, are surface modified with aminosilane before being added to the binder. 
Steinke et al. teaches a melamine formaldehyde foam comprising an inorganic filler with examples including zirconium silicate, mica, kaolin, and aluminum or calcium silicate (¶9-10). The filler may have an average particle diameter (Z average by means of light scattering, Malvern, Fraunhofer diffraction) of, preferably, 0.1 to 0.5 mm, which is 100 to 500 microns. See ¶11. The fillers may be coated or uncoated. See ¶12. The inorganic fillers are embedded in the pore structure. See ¶14. 
Steinke et al. fail to disclose that the inorganic fillers are surface-modified with aminosilanes. Steinke et al. fail to disclose that the melamine-formaldehyde foams are impregnated with phyllosilicates surface-modified with aminosilane and at least one anionically- and/or nonionically-stabilized polyurethane dispersion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766